Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 5/23/2022, with respect to the rejection(s) of claims 9 and 12 under 35 USC 102(a)(1) and of claims 1-9, and 13-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art, Kim, US 2015/0103896 A1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: “a reference frame obtaining module configured to obtain”, “a ratio determining module configured to determine a ratio” and a “a reconstructed frame generating module configured to generate” in claim 13, and “a candidate list deriving module configured to derive an affine merge candidate list” in claim 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, US 2015/0103896 A1.

Regarding claim 1, Kim discloses: a method comprising:
obtaining one or more reference pictures from a reference picture buffer, the one or more reference pictures having resolutions different from a resolution of a current picture (Decoded Picture Buffer 125 and 155 of figure 1 feed into respective prediction modules 110 and 140 for prediction.  See figure 4, showing that in general the reference and current layers differ in resolution.);
determining a ratio of one or more resolutions of the one or more reference pictures to the resolution of the current picture (See [0164]-[0165], disclosing a scale indicating a ratio of a current layer to a reference layer, depending on their respective resolutions.)
and
generating a reconstructed picture from the current picture based on motion information of one or more blocks of the current picture (See [0193]-[0195].) and based on the ratio of the one or more resolutions of the one or more reference pictures to the resolution of the current picture (See [0220], describing upsampling samples in a reference layer according to a resolution ratio between current and reference layers for use in prediction or reconstruction of the current layer.), the motion information comprising at least one motion vector (See [0193], motion vector prediction and scaling are performed as appropriate.).
Regarding claim 9, Kim discloses: a computer-readable storage medium storing computer-readable instructions executable by one or more processors (See [0089]), that when executed by the one or more processors, cause the one or more processors to perform operations comprising:
determining a ratio of one or more resolutions of the one or more reference pictures to the resolution of the current picture (See [0164]-[0165], disclosing a scale indicating a ratio of a current layer to a reference layer, depending on their respective resolutions.)
and
generating a reconstructed picture from the current picture based on motion information of one or more blocks of the current picture (See [0193]-[0195].) and based on the ratio of the one or more resolutions of the one or more reference pictures to the resolution of the current picture (See [0220], describing upsampling samples in a reference layer according to a resolution ratio between current and reference layers for use in prediction or reconstruction of the current layer.), the motion information comprising at least one motion vector (See [0193], motion vector prediction and scaling are performed as appropriate.), the motion information comprising at least one motion vector (See [0193], motion vector prediction and scaling are performed as appropriate.).
up-sampling or down-sampling the current reconstructed picture in accordance with a ratio of a resolution of the current reconstructed picture to a different resolution to generate an up-sampled or down-sampled reconstructed picture matching the different resolution (See [0165], [0202].).
Claim 13 is rejected for the same reasons of anticipation as above for claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable Kim, in view of Lin, US 2021/0067771 A1

Regarding claim 16, Kim discloses the limitations of claim 13, upon which depends claim 16.  Kim does not disclose: the system of claim 13, further comprising a candidate list deriving module configured to derive an affine merge candidate list or an affine motion vector prediction (AMVP) candidate list for a block of the current frame, the affine merge candidate list or the AMVP candidates list comprising a plurality of control point motion vector predictor (CPMVP) candidates or AMVP candidates, respectively.
However Lin discloses in [0012] an affine Merge mode, and selection of neighbor candidate blocks according to said mode.  Lin also discloses that an affine motion model is used to derive affine MVP candidates for both affine AMVP and affine merge modes (See [0043]).  See [0027]
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate into Sato the feature disclosed in Lin of deriving both affine merge and AMVP candidate lists for inter prediction of a current block, in order to improve the ability to handle more complex motion within a video, such as combinations of translation, rotation, shearing, et cetera, within a video sequence (Lin [0021]).

Regarding claim 17, the combination of Kim in view of Lin discloses the limitations of claim 16, upon which depends claim 17.  This combination, specifically Lin, further discloses: the system of claim 16, wherein deriving the affine merge candidate list comprises deriving up to two inherited affine merge candidates (Lin discloses in [0044]-[0046] deriving two inherited affine merge candidates inherited from neighbor blocks for both affine AMVP and affine merge mode candidate lists).

Regarding claim 18, the combination of Kim in view of Lin discloses the limitations of claim 16, upon which depends claim 18.  This combination, specifically Lin, further discloses: the system of claim 16, wherein deriving the affine merge candidate list comprises deriving a constructed affine merge candidate (Lin further discloses a constructed control point candidate as part of the affine motion candidate list, as disclosed in [0047]-[0049].  Note in this context that [0044] reads: “Two kinds of affine candidates are used for the affine AMVP mode and affine merge mode. The two kinds of affine candidates correspond to the inherited affine candidate and the comer derived [i.e., constructed] candidate.  Thus both inherited and constructed may appear in both affine AMVP and affine merge list types.).

Regarding claim 19, the combination of Kim in view of Lin discloses the limitations of claim 16, upon which depends claim 19.  This combination, specifically Lin, further discloses:  the system of claim 16, further comprising a motion predicting module configured to select a CPMV candidate or CPMVP candidate from the derived affine merge candidate list or AMVP candidate list ([0072] discloses selecting control point motion vector candidates from either or both of inherited and constructed affine candidates find in the affine merge and AMVP candidate lists.), respectively, and to derive motion information of the block of the current picture based on the motion information of the CPMV candidate or the CPMVP candidate ([0009] discloses control point motion vectors are used to specify affine motion model.).

Regarding claim 20, the combination of Kim in view of Lin discloses the limitations of claim 19, upon which depends claim 20.  This combination, specifically Lin, further discloses: the system of claim 19, wherein the motion information comprises motion information of a reference picture ([0073] at bottom discloses that control point MVs can be scaled to a target reference picture), and the motion predicting module is further configured to:
generate a plurality of control point motion vectors (CPMVs) based on motion information of the reference picture (As disclosed in [0011] with respect to figure 2, a plurality of control point MVs are used to build a candidate list from neighboring blocks of a neighboring block set.).

Method claims 4-8 are drawn to the method of using the corresponding apparatus claimed in claims 16-20, respectively.  Therefore method claims 4-8 correspond to apparatus claims 16-20 and are rejected for the same reasons of obviousness as used above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable Kim, in view of “AHG18: Resolution Adaptation Coding (ARC) using single resolution in DPB”, Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11 8th Meeting: San Jose, CA, USA, 1-10 February, 2012, hereafter “Bordes.” 

Regarding claim 12, Kim discloses the limitations of claim 9, but does not disclose explicitly: the computer-readable storage medium of claim 9,
wherein the operations further comprise inputting the reconstructed picture and the up-sampled or down-sampled reconstructed picture into the reference picture buffer as a reference picture.
However, Bordes discloses in an analogous prior art a modification to adaptive resolution coding in which only a single resolution of pictures is stored in the decoded picture buffer (DPB) at a given time: a reconstructed frame, and reference frames thereof that are down or up-sampled as appropriate.  
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to store both an upsampled reference picture and a reconstructed reference picture in the decoded picture buffer (DPB), as disclosed in Bordes, in order to reduce decoder memory requirements (Bordes, Abstract.).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425